Citation Nr: 1112455	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM).

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1974, to include service in Thailand from January through December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in September 2006.  A transcript of the hearing is associated with the Veteran's claims folders.

In August 2007, the Board issued a decision denying the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order issued in December 2008, the Court vacated the August 2007 Board decision and remanded the case to the Board for additional action consistent with a joint motion of the parties.

The Board remanded the matters to the RO in May 2009.  The case has been returned to the Board for appellate action.  

In January and February 2011, the Veteran's attorney submitted evidence and argument in support of the claims directly to the Board and waived the Veteran's right to have this evidence initially considered by the RO.  



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and he was not exposed to a "herbicide agent" while serving on active duty.

2.  DM was not present within one year of the Veteran's separation from active service and is not etiologically related to the Veteran's active service.

3.  Peripheral neuropathy was not present within one year of the Veteran's separation from active service and is not etiologically related to the Veteran's active service.

4.  A heart disability was not present within one year of the Veteran's separation from active service and is not etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Peripheral neuropathy was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Heart disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was initially mailed a letter about the VCAA from the RO in September 2005, prior to the initial adjudication of the claims at the RO, followed by an additional letter in March 2006.  After the claims were remanded to the Board by the Court in its December 2008 order, the Veteran was mailed a letter by the Board in February 2009 as well as a letter from the Appeals Management Center (AMC) in June 2009, followed by a letter from the RO in April 2010.  Collectively, these letters advised him of the elements required to establish entitlement to service connection and of the respective duties of VA and the claimant in obtaining evidence.  Additionally, in the March 2006 letter, the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of the claims.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims in August 2010.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file.  Private medical treatment records and Social Security Administration (SSA) records are on file.  

The Veteran, through his attorney, argued in January 2011 that VA should attempt to obtain records from the Armed Forces Pest Management Board (AFPMB) to determine which commercial (non-tactical) herbicides were used to control vegetation around the interior perimeter of the Nakhon Phanom RTAFB during the Veteran's service there.  The attorney subsequently indicated that she contacted this agency and learned that DDT was used in Thailand bases to control mosquitoes.  The Board notes that the RO has followed required procedures outlined in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, to determine whether herbicides, whether tactical or commercial in nature, were used.  The Joint Services Records Research Center (JSRRC) was contacted as required, and a response was received.  Additional searching is not warranted under these circumstances.  No additional development, to include contacting AFPMB, is required.

With the exception of the aforementioned argument as to AFPMB contact, which the Board rejects for the aforementioned reason, neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Veteran was not afforded a VA examination in response to his claims, nor was VA medical opinion obtained in response to his claims.  In this regard, the Board notes that neither medical examinations nor medical opinions are required if the appellant has not presented a prima facie case for the benefit claimed.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also Wells v. Principi, 326 F.3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  In this case, the Veteran has not established a prima facie case of entitlement to service connection for DM, peripheral neuropathy or heart disability.  It is undisputed that the Veteran has these disabilities at present and that they first manifested many years after service.  His argument is primarily based on the presumption of service connection based on herbicide exposure.  The Board finds, for the reasons that follow, that there was no herbicide exposure during service.  In addition, although it is contended that the Veteran's DM is related to his exposure to DDT in Thailand, as explained below, there is no competent evidence of the alleged relationship.  Therefore, the medical evidence of record is sufficient to decide the claims, and no medical examination or medical opinion is required.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.





Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more during a period of war and diabetes mellitus, certain neurological disorders and heart disease becomes manifest to a degree of 10 percent or more within one year of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the Veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus to a compensable degree any time after such service, the diabetes mellitus will be service connected even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Ischemic heart disease was recently added to the list of diseases subject to this presumption.

For the purposes of the presumption, the term "herbicide agent," means a chemical in an herbicide used in support of  the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically; 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is seeking service connection for diabetes mellitus and peripheral neuropathy as well as heart disability, claimed as a result of exposure to herbicides related to his service in Thailand in 1969.  He stated that coincident to working on C-123 aircraft that carried Agent Orange he was exposed to the substance.  He also urged that he worked in close proximity to the perimeter of his base, which was sprayed with herbicide to defoliate and allow better spotting of approaching enemy.  He argues that the exposure to herbicides that were sprayed to defoliate the perimeter and for insect control such as DDT, even if they were not Agent Orange, caused his diabetes.  In February 2011, the Veteran reportedly remembered that insecticide was sprayed on base from the back of a truck and that the house girls and boys were given sprays to use inside the hooches to control bugs.  

VA medical records establish a current diagnosis of diabetes mellitus and related peripheral neuropathy from 2001, many years after service, as well as heart disease in the form of coronary artery disease dating from that time as well.  He testified in 2006 that the conditions had been present for about 10 years.  That these disabilities first manifested many years after service is not in dispute.  

The Veteran has reported that while serving in the United States Air Force, he was stationed in Thailand.  Air Force records show he was in Thailand from January 18, 1969, until December 21, 1969.  Airman performance reports show he worked on C-123 aircraft at Nakhon Phanom RTAFB.  He served as an Aircraft Electronic Navigation Equipment Repairman.  A comrade reported in September 2006 that he and the Veteran, as members of the 56th Avionics Maintenance Squadron, were responsible for the upkeep of C-123K Ranch Hand aircraft which they later learned were spraying the defoliant Agent Orange.  Another comrade wrote that he and the Veteran regularly maintained aircraft that sprayed Agent Orange.  The Veteran testified before the undersigned that when he would go out to work on the 123 aircraft, the nozzles under the wings would be dripping herbicide chemical and this would get on him.  He stated that he climbed all over the aircraft and this is how he was exposed to herbicide.  

Also of record is literature from the Veteran provided to confirm exposure to herbicide.  An abstract from the Defense Technical Information Center (DTIC) indicates that Ranch Hand enlisted ground crew members had relatively high skin exposure to herbicides.  Air Force information indicates that Operation Ranch Hand was designed to destroy enemy cover.  The operation had about 25 UC 123's operational in 1969.  Information indicates that these aircraft did not operate in Thailand.  However, an article by a security police sentry dog handler about NKP base indicates that it was the closest base to North Vietnam, just 75 miles north and thus close to the demilitarized zone.  The security forces were always on edge, and the base was used frequently for air missions and for injured or shot-up pilots who needed to get on the ground in a hurry.  This paper talks about operation Ranch Hand on NKP in 1969.  It discusses heavy vegetation on the perimeter and the spraying of defoliant.  In April 2010, the Veteran reported that he was on the flight line, next to the perimeter of the base, and that he was servicing planes involved in Operation Ranch Hand.  

The Veteran has submitted data from the AFPMB showing that DDT was used to control mosquitoes on bases in Thailand.  She also submitted medical literature indicating a causal relationship between DDT and diabetes mellitus.  

A copy of a Memorandum for the Record was placed in the claims folder in May 2010 consistent with M21-1 procedures.  This memo indicates that tactical herbicides were stored in Vietnam and not Thailand during the war.  It confirmed, by referencing DOD documents, that UC-123 applied herbicide in Vietnam in operation RANCH HAND but indicated that tactical spraying of herbicide was not performed in Thailand after 1964.  In addition, the RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not Thailand.  Modified RANCH HAND activities continued with the spraying of malathion insecticide for mosquito control to combat malaria.  Such spraying activities were deemed in the memo to be insufficient to establish tactical herbicide exposure for any Veteran solely based on service in Thailand.  The memo does concede non-tactical (commercial) herbicide use on Thailand bases within fence perimeter areas.  Thus, if a veteran's duties involved proximity with the perimeters, such as a dog handler, there was a greater likelihood of exposure to commercial pesticides including herbicides.  However, the memo notes again that there is no documentation that the same tactical herbicides used in Vietnam were used in Thailand.  The memo continues by noting there is no secondary exposure noted for working on aircraft that flew bombing missions in Vietnam.  The UC-123's that sprayed tactical herbicides over Vietnam during operation RANCH HAND were more low flying aircraft.  

Consistent with VA procedures, JSRRC was provided with the information known to VA about the Veteran's alleged herbicide exposure at NKP.  In July 2010, JSRRC responded that it searched available historical data and this data did not document Agent Orange spraying, testing or usage at NKP nor does it document that service members there were exposed to Agent Orange or that aircraft dripped Agent Orange on service members at NKP.   

A review of the record, the Board notes that Veteran's SPRs do show that he worked on the UC-123's and on an airfield.  The Board also notes the lack of official documentation found by JSRRC that there were herbicides used at NKP during his period of service there.  The Veteran's detailed statements, buddy statements and testimony as to his experiences have been considered, but they are deemed to be unreliable because they are based on recollection of events occurring many years earlier and the Board has been presented no reason to believe that the Veteran or any buddy of the Veteran has personal knowledge that he was exposed to a "herbicide agent" while serving in Thailand.  As discussed above, the official records show that tactical herbicides were not used or stored in Thailand while the Veteran served there and that the aircraft used to spray tactical herbicides in Vietnam were not stationed in Thailand while the Veteran served there.  Thus, the Veteran's contentions are contradicted by the official records.  Therefore, the Board concludes that the preponderance of the evidence establishes that the Veteran was not exposed to tactical herbicides while in service.

As far as his assertion that he was exposed to commercial herbicide and this is the cause of his claimed conditions, he has offered no prima facia evidence that his diabetes, neuropathy or heart disability, first manifest years after service, was the result of the alleged exposure in service.  

Finally, the Board acknowledges that the Veteran has submitted an internet article regarding DDT exposure and diabetes.  However, the article discusses generic situations, and does not address the pertinent facts in the Veteran's individual case, and was not referenced in any supporting medical evidence of record.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Accordingly, the submitted medical article is not competent evidence linking the Veteran's DM to his military service.

Accordingly, these claims must be denied.  In reaching this decision the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for a heart disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


